Citation Nr: 0431849	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  96-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
diverticulosis and cholecystectomy.

2.  Entitlement to service connection for dementia.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Entitlement to an increased disability rating for 
conjunctivitis, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable disability rating for 
bilateral pterygium.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had over 20 years of active military service, 
including periods of service from September 1950 to July 1952 
and from July 1958 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the above claims.  The procedural 
history is detailed below.

A September 1994 rating decision, in pertinent part, denied a 
compensable rating for the service-connected diverticulosis 
and cholecystectomy.  A notice of disagreement (NOD) was 
received in December 1994.  A statement of the case (SOC) was 
issued in February 1996, and a substantive appeal was 
received in March 1996.  A hearing was held in San Juan 
before the undersigned Veterans Law Judge in May 1998, which 
included this issue.  This claim was then remanded in 
September 2000 for additional development, and it returned to 
the Board in June 2004.

While the above claim was pending in Remand status, the 
veteran perfected his appeal as to other adverse 
determinations.  A December 1999 rating decision denied 
service connection for dementia.  A NOD was received in May 
2000.  A November 2002 rating decision continued the denial 
of service connection for dementia and also denied reopening 
of a claim for service connection for hearing loss.  A NOD 
was received in December 2002.  A SOC was issued in May 2003 
on the dementia and hearing loss claims, and a substantive 
appeal was received later that month.

The Board notes the November 2002 rating decision also denied 
service connection for a skin condition, claimed as due to 
Agent Orange exposure.  The NOD received in December 2002 
clearly included this issue.  However, the SOC issued in May 
2003 failed to address this claim.  The veteran thereby 
initiated, but did not perfect, an appeal of this issue, and 
it is being REMANDED below for issuance of a SOC.  A review 
of the record reveals that the skin claim was previously 
denied by the Board in the September 2000 decision.  The 
November 2002 rating decision did not consider whether new 
and material evidence had been received to reopen the claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been characterized as shown above.  

A July 2003 rating decision denied increased ratings for 
service-connected bilateral pterygium and conjunctivitis.  A 
NOD was received in December 2003.  A SOC was issued in May 
2004 on these two claims, and a substantive appeal was 
received in June 2004.

The issues of entitlement to a compensable rating for 
diverticulosis and cholecystectomy and entitlement to service 
connection for a skin condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Incidentally, the Board notes that the veteran withdrew a 
claim concerning birth defects of a child in an August 2002 
statement.  That issue is therefore no longer before the 
Board.


FINDINGS OF FACT

1.  Dementia is first shown by medical evidence dated in 
1999.

2.  There is no evidence showing the veteran's dementia is 
related to disease or injury incurred during service.

3.  In July 1998, the RO denied reopening of the claim for 
service connection for hearing loss.  The veteran did not 
appeal that decision.

4.  None of the evidence received since 1998, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the hearing loss claim, or raises a reasonable 
possibility of substantiating the claim.

5.  The veteran's service-connected conjunctivitis is 
manifested by subjective complaints of redness and itching.  

6.  The veteran does not currently have pterygium, nor have 
there been any recurrences of this condition.


CONCLUSIONS OF LAW

1.  The veteran did not incur dementia as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

2.  The July 1998 RO rating decision that denied reopening of 
the claim for service connection for hearing loss is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002).

3.  New and material evidence has not been received, and the 
claim for service connection for hearing loss may not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

4.  The criteria for a disability rating greater than 10 
percent for conjunctivitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.84a, 
Diagnostic Code 6018 (2004).

5.  The criteria for a compensable disability rating for 
bilateral pterygium are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.84a, Diagnostic 
Code 6034 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions, including those 
raised at a 1998 hearing; VA examination reports dated from 
1970 to 2003; and VA records for outpatient and/or inpatient 
treatment from 1974 to 2003.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  

Dementia

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran's 
diagnosed dementia is not a condition subject to presumptive 
service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to 
testify about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations affecting the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran's service medical records do not show treatment 
for any complaints indicative of dementia or memory 
difficulties, nor diagnosis of dementia.  Therefore, 
incurrence in service is not factually shown.  

The Board has reviewed all of the evidence in the veteran's 
claims file.  He is currently being treated for dementia.  
The first indication from him that he was experiencing any 
cognitive problems was in 1999.  None of the contemporaneous 
medical records reflects a history of dementia during service 
or a history of continuous symptoms since 1970.  Therefore, 
the evidence first shows dementia approximately 29 years 
after the veteran's separation from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  No medical professional has ever related the 
post-service dementia to disease or injury incurred during 
service.  Moreover, the veteran has merely filed a claim for 
service connection without providing any details as to in-
service injury or history of complaints.

Accordingly, the claim is denied, as there is no competent, 
persuasive evidence of a relationship between the post-
service condition and the veteran's military service.  For 
the reasons discussed in more detail above, the Board 
concludes that the evidence against the claim is more 
probative and of greater weight and, based on this evidence, 
finds as fact that the veteran's dementia was not caused by 
an in-service disease or injury.  There is no benefit of the 
doubt that could be resolved in favor of the veteran.  

Hearing loss

Service connection for hearing loss was first denied in a 
June 1971 rating decision.  Subsequently, either reopening of 
the claim or denials on the merits were issued in March 1974, 
June 1991, and in February 1996.  Reopening of the claim was 
most recently denied in July 1998.  These decisions indicate 
that despite the diagnosis of hearing loss during service, 
this was an acute and transitory condition, since the 
veteran's hearing acuity was normal upon VA examination in 
1971.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran was notified of 
the July 1998 denial of reopening that same month.  The only 
correspondence received from the veteran within the appeal 
period concerned filing another claim; he did not indicate 
any disagreement with the 1998 rating decision.  Therefore, 
the July 1998 decision is final.  

In August 2002, the RO received the veteran's claim for 
service connection for hearing loss.  Since the claim had 
been previously denied, that is a claim to reopen.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to July 1998 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since 1998 includes VA outpatient 
treatment records and reports of VA examinations.  The VA 
examination reports are not material since they did not 
concern hearing loss.  The VA outpatient treatment records 
show some complaints of hearing loss from the veteran, see, 
e.g., January 2002 review of systems.  This evidence is new 
in that it was not previously of record.  The Board finds, 
however, that this evidence is not "material" for purposes 
of reopening the claim.  The unestablished fact - whether the 
veteran has hearing loss - remains unestablished by the 
medical records received since 1998.  The overwhelming 
majority of these records make no mention of hearing loss, 
and, as noted above, the current records show merely a 
complaint from the veteran without any actual medical 
diagnosis of hearing loss.  The veteran did complain of ear 
pain and was treated for ear wax, but that is not relevant to 
this claim.  The additional evidence does not create a 
reasonable possibility of substantiating the claim since 
there remains a lack of evidence showing the veteran has the 
condition he is claiming.

Again, as noted above, although the veteran is certainly 
competent to report experiencing symptoms, his allegations 
alone are essentially repetitive and not so significant that 
the claim must be reopened and readjudicated.  The veteran 
does not possess medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis.  Where, as here, the 
determinative issue is one of medical diagnosis, competent 
medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board finds that the evidence received 
subsequent to July 1998 is not new and material and does not 
serve to reopen the claim for service connection for hearing 
loss.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Conjunctivitis

To briefly summarize the history of the veteran's service-
connected disorder, he was treated during service for 
conjunctivitis, and he has been rated as 10 percent disabled 
for this condition since his separation from service in 1970.  
He filed this most recent claim for an increase in 2002.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's conjunctivitis is evaluated under Diagnostic 
Code 6018.  Diagnostic Code 6018 provides that residuals of 
healed conjunctivitis, if any, can be assigned a disability 
rating.  Otherwise, if there are no residuals and the 
condition is healed, a zero percent (noncompensable) rating 
is assigned.  A 10 percent disability rating is warranted 
when the conjunctivitis is active with objective symptoms.

The latest VA examination showed the veteran has allergic 
conjunctivitis, which is mild and seasonal in nature.  The 
fact that it is seasonal clearly means the veteran does not 
continuously suffer from the condition.  He complains of 
redness and itching, but there is no indication of any eye 
abnormalities because of his conjunctivitis.  Recent VA 
treatment records dated from 2001 to 2003 show no complaints 
concerning the eyes and no recurrences of conjunctivitis.  
Every examination has shown the conjunctivae were clear.  The 
veteran does wear eyeglasses, but no medical professional has 
stated that the conjunctivitis has had an adverse effect on 
the veteran's visual acuity.  An earlier VA examination in 
1998 concluded the veteran had early senile cataracts 
secondary to age-related macular degeneration.  There is no 
medical evidence to the contrary.  It is clear from the 
nature of the veteran's complaints and the lack of current 
objective findings that any disability he has from the 
service-connected conjunctivitis is slight, at best.  

Moreover, the currently assigned 10 percent rating is the 
maximum disability rating provided for this condition.  The 
purpose of VA disability benefits is to compensate for loss 
of earning capacity due to a service-connected disorder.  
There is absolutely no evidence that the veteran's 
conjunctivitis has affected his employability in any manner.  
Therefore, because the veteran's minimal complaints are 
already being compensated, and because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating cannot be granted, and there is no benefit 
of the doubt that could be resolved in his favor.  There are 
no other diagnostic codes potentially applicable to this 
particular disorder.

Pterygium

To briefly summarize the history of the veteran's service-
connected disorder, he underwent excision during service for 
bilateral pterygium, and he has been rated as zero percent 
disabled for this condition since his separation from service 
in 1970.  He filed this most recent claim for an increase in 
2002.  

The laws and regulations concerning the assignment of 
disability ratings are discussed above and will not be 
repeated here.  The veteran's bilateral pterygium is 
evaluated under Diagnostic Code 6034.  That code provides 
that the residuals of pterygium are to be rated for loss of 
vision, if any.  

The veteran does have loss of vision - diagnosed as 
refractive error.  Refractive error of the eye, in and of 
itself, is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c).  Moreover, no 
medical professional has ever stated the veteran has loss of 
vision due to the prior excision of the bilateral pterygium.  
Again, the recent VA treatment records show no relevant 
complaints concerning the eyes.  In this case, with no 
relevant complaints, no recent recurrences of pterygium, and 
no medical evidence linking any loss of vision to the 
service-connected condition, a compensable rating is clearly 
not warranted.  There is no benefit of the doubt that can be 
resolved in the veteran's favor, and there are no other 
potentially applicable diagnostic codes to consider.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

This case is before the Board on appeal from several rating 
decisions, as detailed in the Introduction above.  With the 
exception of one of the claims decided herein, the other 
claims were the subject of VCAA notice prior to the rating 
decision.  The claims denied in the July 2003 rating decision 
(increased ratings for service-connected bilateral pterygium 
and conjunctivitis) were the subject of pre-adjudication VCAA 
notice provided to the veteran in June 2003.  The hearing 
loss claim denied in the November 2002 rating decision was 
also the subject of pre-adjudication VCAA notices provided to 
the veteran in September and October 2002.  The only claim 
not provided VCAA notice prior to adjudication was the 
dementia claim, denied in a December 1999 rating decision.  
Where notice was not provided at the time of the initial AOJ 
decision, such as with this claim, the claimant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process on 
all claims.  As discussed above, VCAA notice was provided to 
him in September and October 2002 and in June 2003.  The VCAA 
notices provided to him in 2002 included the dementia claim 
(nervous condition).  The Pelegrini II Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2002 and 2003 letters, in aggregate, advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence had 
to be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertained to the claims.  He was specifically advised that it 
was his responsibility to support the claims with appropriate 
evidence.  The October 2002 letter also advised him that he 
needed to submit new and material evidence to reopen his 
hearing loss claim.  Finally, the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
the various Supplemental Statements of the Case (SSOCs) also 
notified the veteran of the information and evidence needed 
to substantiate the claims.

In this case, although the 2002 and 2003 VCAA notice letters 
that were provided to the veteran did not specifically 
contain the "fourth element" (i.e., tell the claimant to 
provide any relevant evidence in his or her possession), the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to these claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  

Here, with the dementia claim, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in 2002 was not given prior to the first AOJ 
adjudication of the claim in 1999, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim was readjudicated in a November 2002 rating decision.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of all his claims and 
to respond to VA notices.  He was given ample time to respond 
to each letter.  For these reasons, to decide the appeal 
would not constitute prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  In October 
2002, the veteran indicated that all treatment for his 
claimed conditions continued to be through the VA Medical 
Center in San Juan.  He had indicated the same in prior 
statements.  The file contains the post-service VA treatment 
records identified by the veteran.  The veteran has at no 
time referenced outstanding private treatment records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  His service medical records 
were already in the file from his 1970 claims.

On a service connection claim, such as the dementia claim 
here, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The veteran was not afforded a VA examination in connection 
with the claim for service connection for dementia.  However, 
an examination is not needed because there is no single piece 
of competent evidence that would raise the slightest 
possibility or likelihood that the claimed dementia may be 
associated with his military service.  As discussed in more 
detail above, there is no medical evidence that this 
condition may be associated with his military service.  



Furthermore, with a claim to reopen, such as the hearing loss 
claim in this case, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA has no further duties to the veteran with 
respect to that particular claim.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his hearing 
loss claim.  Since no new and material evidence has been 
submitted in conjunction with the recent claim, an 
examination is not required. 

On claims for higher disability ratings, such as the 
conjunctivitis and pterygium claims here on appeal, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2004).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination in 
May 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's eye disorders since he was last examined.  The 
veteran has not reported receiving any recent eye treatment, 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected conditions fairly.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims for increased 
ratings for conjunctivitis and pterygium.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  

ORDER

Entitlement to service connection for dementia is denied.

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for hearing 
loss, the claim to reopen is denied

Entitlement to a disability rating greater than 10 percent 
for conjunctivitis is denied.

Entitlement to a compensable disability rating for bilateral 
pterygium is denied.

REMAND

Diverticulosis and cholecystectomy

In September 2000, the Board remanded this claim for 
additional evidentiary development.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
again remand the claim to satisfy due process requirements.  

The supplemental statement of the case (SSOC) that last 
addressed this claim was issued in July 2002.  However, since 
that time, the veteran has received additional outpatient 
treatment, as shown by VA records dated from 2001 to 2003.  
If a SOC is prepared before the receipt of further evidence, 
a supplemental statement of the case (SSOC) must be issued to 
the veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence 
already associated with the claims file, and it is relevant 
to this issue because it shows current objective findings and 
the veteran's contentions.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the claim is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Since it is necessary to remand this claim for the due 
process reasons given above, the Board concludes that another 
VA examination should be conducted.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See 38 C.F.R. § 3.327(a).  The last formal VA examinations to 
address this condition were conducted in 2002, almost two and 
a half years ago.  In light of the time period that has 
passed, additional VA examination is needed to evaluate the 
current severity of the condition fairly.

Skin condition

As discussed above, the November 2002 rating decision denied 
the veteran's claim of entitlement to service connection for 
a skin condition, claimed as due to Agent Orange exposure.  
In the December 2002 NOD, the veteran's representative 
expressly listed this as an issue with which the veteran 
disagreed.  However, the SOC provided to the veteran in May 
2003 did not include this issue.  The claim must be remanded 
to allow the RO to provide the veteran with a SOC on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if an 
appeal is properly perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, these claims are remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan 
pertaining treatment from May 2003 to the 
present.  

2.  When the above development has been 
accomplished and all available evidence 
has been obtained, schedule the veteran 
for VA examination.  Provide the claims 
files to the examiner for review.

The examiner should identify any 
residuals of the service-connected 
diverticulosis and cholecystectomy.  
Information should be elicited as to 
bowel function and upper gastrointestinal 
complaints such as pain, nausea, 
vomiting, distension, etc.  It should be 
noted whether there are any signs of 
anemia or weight loss, and whether recent 
diagnostic tests have shown any 
obstruction.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
VCAA have been completed, the RO should 
readjudicate the diverticulosis and 
cholecystectomy claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must include 
consideration of all medical evidence 
pertinent to the veteran's claim received 
since the supplemental statement of the 
case of July 2002.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

4.  Provide the veteran and his 
representative a statement of the case as 
to the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a skin condition, claimed 
as due to Agent Orange exposure.  See 
September 2000 Board decision.  If the 
issue is denied, the veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim(s).  The veteran's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



